On February 21, 2006, the defendant was sentenced for violation of the conditions of a suspended sentence to the following: Counts I and II: Commitment to the Department of Corrections for a term of five (5) years on each count, for the offense of Operating a Motor Vehicle While Under the Influence of Alcohol and/or Drugs, a Fourth or Subsequent Lifetime Offense, *92Felonies; Count III: Six (6) months in the Missoula County Jail, with all but time served suspended, for the offense of Driving While License Suspended or Revoked, a Misdemeanor; Counts IV and V: Ten (10) days in the Missoula County Detention Center on each count, for Failure to Provide Proof of Insurance, Misdemeanors; Count VI: Ninety (90) days in the Missoula County Detention Center, with all but time served suspended, for the offense of Reckless Driving, a Misdemeanor. The Counts shall run concurrently with each other
DATED this 25th day of October, 2006.
On October 6, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Russell LaFontaine. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
The Division finds that the reasons advanced for modification are sufficient due to the March 23, 2005 Pre Sentence Investigation recommendation of Probation/Parole Officer, Cathy M. Dorle that the defendant be recommended for placement in a state run health care facility due to the defendant’s mental/cognitive status. The Sentence Review Division was informed by Mr. LaFontaine that the defendant has been diagnosed with Stage II of Dementia at the Montana Women’s Prison.
Therefore, it is the unanimous decision of the Sentence Review Division that the matter be remanded to the district court for the district court to consider the Defendant’s most recent psychological report and to either affirm its original judgment committing the Defendant to the Montana Department of Corrections or commit the Defendant to the Department of Public Health and Human Services pursuant to Section 46-14-312, MCA, as the case maybe.
Done in open Court this 6th day of October, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.